UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
REBECA SANTIAGO, Case No. 1:19-cv-32
Plaintiff, Dlott, J.
Litkovitz, M.J.
Vs.
MEYER TOOL, INC., ORDER
Defendant.

This matter is before Court on plaintiffs request to take the deposition of Doug Lang, the
President of Meyer Tool, Inc., and defendant Meyer Tool’s request to limit the scope of Mr.
Lang’s deposition. The Court previously ordered plaintiff to state her basis for wanting to
depose Mr. Lang, including why she believes his testimony is relevant the claims in this case.
(Doc. 57). The Court also ordered defendant to respond to plaintiffs submission by December
18, 2019.' (Doe. 57).

The scope of discovery extends to nonprivileged information that is relevant to any
party’s claim or defense, regardless of whether the information sought is admissible, that is
“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Plaintiff alleges, inter alia,
claims of gender and disability discrimination, gender pay discrimination, and violation of the
Family and Medical Leave Act, 29 U.S.C. § 2601. The Court has reviewed the parties’
submissions and finds that the testimony of Mr. Lang is relevant to plaintiff's claims. Previous
deposition testimony in this matter indicates that Mr. Lang was the final decision-maker on
plaintiff's termination. He was required to approve or disapprove the action recommended by
plaintiff's supervisor, and plaintiff may inquire as to Mr. Lang’s reasons for approving the

termination. In addition, there is testimony that Mr. Lang was responsible for approving Meyer

 

' The parties’ email submissions are attached hereto.
Tool’s Performance and Training Policy in place at the time plaintiff was terminated from her
employment with Meyer Tool and for approving any proposed pay raises of Meyer Tool
employees. Plaintiff has identified several areas in which Mr. Lang may have direct knowledge
concerning the claims in this lawsuit, and there is no intimation that plaintiff's request for Mr.
Lang’s testimony is for an improper purpose or harassment. In addition, it does not appear that
the deposition of Mr. Lang would impose an undue burden on defendant. Plaintiff has shown
that Mr. Lang’s testimony is relevant to the claims in this case, and the discovery sought by
plaintiff appears to be proportional to the needs of the case. The Court declines to set limits on
the scope of Mr. Lang’s deposition given plaintiff's showing of relevancy to the gender and
disability harassment claims pled in this case.

IT IS SO ORDERED.

Date: _ 2/ Zo] 20/9

Karen L. Litkovitz
United States Magistrate Judge
Natalie F. Grubb Grubb & Associates, LPA Fipiomeny tahoe

Mark E. Owens Attorneys and Counselors at Law 5 aay ney _
= ommiercia 1vil Litigation
437 W. Lafayette Road, Suite 260-A Workers Compensation
Medina, Ohio 44256 Personal Injury

Family & Juvenile Law

PH: (330) 725-7252
FAX: (330) 723-1095
E-Mail: officemgr@grubbandassoc.com

www.grubbandassoc.com

SENT VIA E-MAIL TO: _ litkovitz chambers‘ ohsd.uscourts.zov: JGreiner(« Graydon.law:
NZiepfel@Graydon.law

December 13, 2019

Magistrate Judge Karen L. Litkovitz.
Potter Stewart U.S. Courthouse, Room 716
100 East Fifth Street

Cincinnati, OH 45202

Re: Santiago v. Meyer Tool Incorporated, Case No. 1:19-cv-00032-SJD-KLL

Dear Magistrate Litkovitz:

Pursuant to your Order of December 11, 2019, Plaintiff respectfully submits this
statement of explanation for the need for Plaintiff to take the deposition of the President of
Defendant, Meyer Tool Incorporated (“Meyer Tool”), Doug Lang. The deposition testimony of
Meyer witnesses to date consistently establishes that Doug Lang was directly involved in the
setting of employee raises and employee discipline and terminations, including the termination

of Plaintiff.

On November 15, 2019, Plaintiff began, but was unable to finish, the deposition of
Deanna Adams, HR Director for Meyer Tool. Ms. Adams reports directly to Mr. Lang. Ms.
Adams testified that Mr. Lang discusses all employee terminations with her or she discusses
them with him. She discussed the termination of Plaintiff with Mr. Lang. Beau Easton, Vice
President of Meyer, does not have any involvement with employee terminations unless he is a
committee member and /or approves the committee recommendation as one of the three
members of an investigative committee relative to an employee complaint of harassment.

On November 13, 2019, Plaintiff took the deposition of Meyer Tools’ former V.P. of
Operations, Gordon (“Gordy”) McGuire, who retired on December 31, 2018. Mr. McGuire,
consistent with the testimony of Ms. Adams, testified that Mr. Lang had the final say as to all
employee disciplinary / corrective actions. Mr. McGuire sat on two, three person investigative
committees that interviewed witnesses and made recommendations to the President (Mr. Lang)
regarding specific employee complaints of sexual harassment. Mr. Lang decided who would be
appointed to serve on an investigative committee. Mr. McGuire further testified that Mr. Lang
approved Meyer Tool’s Performance and Training Policy, which was in place at the time of
Plaintiff's termination on the purported basis of poor work performance and attendance.
Magistrate Judge Karen L. Litkovitz.
December 13, 2019
Page 2

Mr. McGuire testified that Mr. Lang approves the annual cost of living adjustment
(“COLA”) percentage increase in employee compensation and approves all employee pay raises.
Each supervisor would annually be given a stack of folders, one folder for each employee
reporting to him, which would include the COLA rate for that year. Mr. McGuire testified that
the supervisor would then have discretion to give a higher raise based on merit. Mr. McGuire
would sign off and pass the folders to Payroll and Accounting, which would then obtain ultimate

approval for the pay raises from Mr. Lang.

The ability to take an unlimited discovery deposition of Mr. Lang is critical to Plaintiff's
case, as her claims against Meyer Tool include gender based pay discrimination, as well as
gender and disability harassment, including hostile work environment discrimination. See counts

set forth in First Amended Complaint.

Attached hereto for your reference is a pay approval form for employee Huck Finn (Bates
No. MEO1244) (Exhibit A). Also attached is an email from Christine Stecle in HR to Mr. Lang
on October 9, 2015, referencing an investigative committee’s recommendations to Mr. Lang
regarding an employee sexual harassment claim (Bates No. MEO1918) (Exhibit B), and an
investigative committee’s recommendations to Mr. Lang regarding another employee complaint
of sexual harassment by supervisor Huck Finn (Bates No. MEO1465) (Exhibit C). From the
case of William Cannon-El v. Meyer Tool Incorporated, S.D. Ohio Case No. 1:16cv956, also in
this Court, Plaintiff attaches portions of the transcript of Nicole Fugate, confirming Mr. Lang’s
involvement with and ultimate approval of committee recommendations for employee discipline
arising from harassment complaints (Exhibit D). Deposition Exhibits 60 and 62 from Ms.
Fugate’s deposition are also attached (Exhibits E and F). Relevant portions of the Transcript of
the February 17, 2017 deposition of Paul Rowland, Plant Manager, in the Cannon-El case are
attached (Exhibit G), as well as a page from the January 20, 2017, deposition of Ms. Adams in
the Cannon-El case, confirming that Ms. Adams reports directly to Mr. Lang (Exhibit H).

Very Truly Yours,
GRUBB & ASSOCIATES, LPA

/s/ Mark E. Owens
Mark E. Owens, Esq.

ce: John C. Greiner, Esq.
Nicholas J. Ziepfel, Esq.

File Copy
Client Copy
vycLOAW

TWILNACGISNOO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OL # SLOS/T L/P JUS SFE

OL y Buel *9OUB}dED0B Jo 134,87]

OT F ad STOS/T LF ques e7eq

OT * Burp 79}19] TAO

*S}UOUIMIOD JUSMTATBUEy,

lol —«oA_~—~SCSe_ Sno joureteueyy s0TTEg

lor o ‘OL0z/air eyed: Teaord dy]

MAN — |OT * So'9E$ Aed Jo aqex SUTIeIS
G lor - 9TOZ/T L/P ‘ayeP j1B48 SUTpuog
x x yUSTBAMLD I/O

x x : suLUdeTOG SnIC/eoIsAyg

x x :punoisyoeg

OT & OH ‘WOryeo0'T

Or - Sq SIN wy

OT Fl 00Z ‘queuryce dag

OT A AMNHap_y Aprox) “LOStAIaING

OL | tostaredng yssy wor dLiasaqT gor

Ot - TOUHLV uorytism bey Jo Teaoiddy

OT * STZTOL00Z # Torpismn bey

OL y UUly yonzT eure Ny

S86T/ZT/8 | POO0O#| —snzEIg . 2

 

 

 

 

 
Christine Steele

From: Kristy Swart Smith

Sent: Friday, October 09, 2015 2:03 PM

To: Christine Steele; Doug Lang; Gordy McGuire; Beau Easton
Subject: RE: Committee Recommendations - Sims vs Frasier
Attachments: Simms’v Fraiser, 10-6-15.docx

Exhibit A may be difficult to see. Please see attached for the original copy minus signatures.

Thanks,
Kristy

Kristy Swart Smith CPM, MSIO
Project Facilitator and Analyst
Meyer Tool, Inc.
Celi Number: 513-258-6106
Desk Number: 513-591-5236
Email: kristy.swartsmith@meyertool.com
Address: 3055 Colerain Ave., 2nd Floor South, Cincinnati, OH 45225

Information contained herein is the property of Meyer Tool, Inc.
Reproduction, disclosure, or use thereof is permissible only as intended or as provided by contract or as expressly

authorized in writing by Meyer Tool, Inc.

If this document contains information which is designated subject to EAR and/or ITAR export control by the U.S.
Government, it should not be transferred within the U.S. to any foreign national, or abroad without a valid export
license from the U.S. Government, or license exemption is obtained/available from the United States Department of
State.

o

If you receive this e-mail in error, please so notify the sender and delete or destroy the material from any media.

anaes Original Message-----
From: Christine Steele
Sent: Friday, October 09, 2015 1:57 PM

To: Doug Lang <doug.lang@meyertool.com>; Gordy McGuire <gordy.mceguire@meyertool.com>; Beau Easton
<beau.easton@meyertool.com>

Cc: Kristy Swart Smith <kristy.swart@meyertool.com>

Subject: FW: Commitee Recommendations - Sims vs Fraiser

Please the conclusion of the Harassment claim of Sims and Frasier. We have included our recommendations.

Thank you,

Christine

 

Information contained herein is the property of Meyer Tool, lnc. Reproduction, disclosure, or use thereof is permissible
only as intended or as provided by contract or as expressly authorized in writing by Meyer Tool, Inc, If this document

  

1

CONFIDENTIAL ME01918
October 26, 2016

“|
ER
The investigation committee’s recommendations for corrective actions are contained herein to the
President, Mr. Doug Lang, regarding the complaint of harassment by Huck Finn (EMP #47) in regard to
Teresa Hopkin’s (EMP #2146) email correspondence. These recommendations are a direct result of the
investigation conducted by Paul Rowland (EMP #154), Nicole (Nikki) Fugate (EMP #2526), and Sarah

Sweitzer (EMP #2910) between the dates of October 20, 2016 and October 25, 2016. All three
committee members were unrelated to the incident.

Recommendations for corrective actions:

* The committee recommends that Teresa Hopkins complete individualized training from Be
Employee Assistance Program (BEAP). This training is recommended to assist Teresa in
understanding that there are different forms of bullying and inappropriate behavior, including
text-based such as email. Teresa is expected to complete the training prior to December 15,
2016.

© The committee recommends issuing a verbal warning to Teresa Hopkins based on misuse of
company property per Meyer Tool’s Employee Handbook section 9:1 Use of Meyer Tool
Property. This training is to occur prior to November 15, 2016.

¢ The committee recommends that Teresa Hopkins return to work October 25, 2016 and be paid
for her time off. .

Key notes pertaining to recommendations:

© The question was asked: How would you like to see this resolved? Both Huck and Teresa stated
that they would have no issue working together following this investigation.

¢ The committee finds that Teresa did not engage in discrimination or harassment. The committee
finds that Teresa did engage in bullying behavior through the misuse of Meyer Tool property.
The committee finds that Teresa’s behavior was not intentional! bullying and was not malicious
in nature. As such, the committee recommends a low level of disciplinary action.

Our recommendations are based off of interviews conducted with the following employees:
® Interviews conducted with:
Oo Teresa Hopkins (EMP #2146) — Interview on 10/20/16 and 10/21/16
o Deanna Adams (EMP #2800) — Interview on 10/21/16
© Huck Finn (EMP #47) — Interview on 10/21/16
The following provides the timeline of events for the Harassment Committee Investigation regarding
email correspondence between Teresa Hopkins and Huck Finn:
oO October 20, 2016:
» 1:00pm — Committee formed, Committee members:
® Paul Rowland
® Sarah Sweitzer
e® Nikki Fugate

Cc

Page 1

ME01465

 
 

In The Matter Of:
William H. Cannon-El v.
Meyer Tool Incorporated

 

Nicole Fugate
January 20, 2017

 

a . 2
On-Time Reporting
Steno and Video Services « Ohio and Kentucky Notaries
fiza9 Landen Dr. - Maineville, ON 45030
schedule@ontimereporting.com

513.290.3233

eee
: a ne

 

 

 

 
Nicole Fugate

40

1 that or anyone else to call 911, correct?

2 | A. No.

3| Q. Now, in the past, it was your

4 understanding that Ms. Steel handled all the

5 complaints from the employees?

 

6 | A. Yes.

7| Q. And is it your understanding then that

8 | she kept those in her file in her office?

9 | A. I'm not sure how she handled them.

10 | (Deposition Exhibit No. 49 was marked.)
| Gi Now, as far as -- when you first -- you

12 | were advised by Gordy McGuier that you would be

13 sitting on the committee?

14° A. No. I was informed by Deanna.
15 ©O.. So she initially told you?
16. A. She told me, and she told me that Doug

17, Lang had chosen me for that committee.

|
18 | Q. Okay. Was there any discussion between

19 | you and Deanna about pulling Rick's file to see if

20 there's been any complaints made against him?
2) A. Yes, based on Will Cannon's statement

22 | and John Poff's statement that they had previously

23} complained about him.

24 Q. Okay. And was that done?
513.290.3233
www.ontimereporting.com
10
11 |
12
13 |
14 |
15
16 |
17
18
19,
20|
21 |
22 |
23 |

24 |

Nicole Fugate

90

O. Did another person stop by? Did someone

send you an email, a text, anything of that

nature?

A. No. We kept that between the three of
us.

Q. Okay.

A. And I would say just in regard to saying
that these -- that this is the (indicating) end

all, be all, that it couldn't be altered after
that, it hadn't been sent along to the president
for approval. Just with Becky and I sending it
back and forth and reviewing it with Paul, that
was the point that we determined...

QO. So the president, I understand,

Mr. Lang, could have looked at it all and
basically said, yes, no, part of it I agree with,
part of it I don't, whatever?

A. Yes.

QO. Now, so at that point, basically,
though, you had collected information, there was
no new information, and that was the end of it?

A. Correct.

Q. Okay. And is there any reason that you

basically waited to advise Mr. Cannon for five

513.290.3233
www.ontimereporting.com
15
16 |
L/
18

19 |

Nicole Fugate

Lid
789.
(Deposition Exhibit No. 60 was marked.)
A. Yes, this appears to be the final draft.
Cy, (By Ms. Grubb) And then there was some

emails going back and forth about back pay, that
Mr. Cannon should receive back pay for the
duration of the suspension. Beau and Julie were
both consulted on this decision and concur.

This went up the chain, then, regarding
his back pay?

A. Yes.

Q. And you don't know whether or not he
ever received back pay?

A. I don't. I know that it was approved
that he would receive back pay, but I wasn't
informed as to whether -- when he received it.

Oo. And you just dropped it. You never saw
whether or not he received back pay or whether any
of the other recommendations were put in place?

A. For the back pay, I think that that
would have been outside of my realm. I don't
think that I would have been able to ask
accounting that type of information.

As far as the other recommendations, it

513.290.3233
www.ontimereporting.com
10
a4.
12
13
14 |
15)

16

17 |

18 |
19 |
20

21

22 |

23

24 |

Nicole Fugate

112

is the job of the committee to make sure that
these are issued to the president, but it's not
our job to enforce them in this case, the only
exception being that I took on that I would train
them on the complaint procedure.

Q. Okay .

A. So I knew that was an action item that
was mine and had to be completed by a certain
date.

QO. Do you remember getting an email from
Doug Lang saying, Okay. Has this been sent to
Arlyn yet? I would like to talk to him first, and
then the chain just dies.

Do you recall anything regarding that?

A. I do remember him saying that, yes.

Q. And do you remember any follow-up or
anything to that?

A. No.

QO. Now, on June 7th, 11:50 a.m., there's
one from you: I finished my additions to the
notes you started.

So we're back on interview with Mark
Metcalf, interview with Rick Ackerson, interview

with Steve Korb, Tina, Deanna, Glen Young, Gordy

513.290.3233
www.ontimereporting.com
 

Nikki Fugate <nikki.fugate@meyertool.com>

From:

Sent: Tuesday, June 07, 2016 8:36 AM

To: Doug Lang; Beau Easton (beau.easton@meyertocl.com)
Ce: Becky Schwarz; Paul Rowland

Subject: Harassment Committee Recommendations

Attachments; Recommendations for events on 5-25-16 and 5-26-16.docx

Good morning,

Attached please find our recommendations pertaining to the harassment committee’s investigation of the incidents
which occurred Wednesday, May 25 in the NPI area and Thursday, May 26 in the HR department.

Thank you,

Nikki Fugate

Training Instructor

Department of Continual Improvement

Meyer Too! Inc,

Cell: 513-615-5318

Desk: 513-591-5243

Information contained herein is the property of Meyer Toul, Inc. Reproduction, disclosure, or use thereof Is permissible only as intended or as
provided by contract or as expressly authorized in writing by Meyer Taol, Inc.

If this document contains information which Is designated subject to EAR and/or [TAR éxport cantro/ by the U.5. Government, it should nat be
transferred within the U.S. to any foreign national, or abroad without a valid export license from the U.5. Government, or license exemption is

obtained/avallable from the United States Department of State.

If you receive this e-mall In error, please notify the sender and delete or testroy the materlal from any media.

   
  

DEPOSITION
EXHIBIT
lp O

yO
2-47-49

  
      
  

EXHIBIT

 
 

MT000785

 

 

 
 

Nikki Fugate <nikki.fugate@meyertool.com>

From:
Sent: Tuesday, June 07, 2016 3:32 PM
To: Doug Lang; Beau Easton (beau.easton@meyertool.com)

Ce: Becky Schwarz; Paul Rowland

Subject: Interview notes and written statements

Attachments: Written Statements Harassment Committee 5-25-16 & 5-26-16.pdf; Interview with Mark
Metcalf on June 2, 2016.doc.docy; Interview with Rick Ackerson on June 2, 2016.docx;
Interview with Shireen Flick on June 3, 2016.doc; Interview with Steve Korb on June 3,
2016.doc.docx; Interview with Tina Loveless on June 2, 2016.doc.docx; Interview with
Will Cannon on June 1, 2016.doc; Interview with Chris Bauer on June 1, 2016.doc;
Interview with Deanna Adams on May 31, 2016 and June 2, 2016.doc: Interview with
Glenn Young on June 2, 2016.doc.docx; Interview with Gordy McGuire on June 2,
2016.doc.docx; Interview with John Poff on June 1, 2016.doc; Interview with Maria
Jackson on June 2, 2016.doc; Wednesday 6-1-2016 Phone Call with William Cannon.doc

Good afternoon,

Attached are the written statements from those who observed the events on Wednesday and/or Thursday as well as the
committee's interview notes.

Thank you,

Nikki Fugate

Tralning Instructor

Department of Continual Improvement
Meyer Tool Inc.

Cell: 513-615-5318

Desk: 513-591-5243

Inforrnation contained herein is the property of Meyer Tool, inc. Reproduction, disclosure, or use thereof Is permissible only as intended or as

provided by contract or as expressly authorized in writing by Meyer Tool, [nc.

If this document contains Information which is designated subject tao EAR and/or [TAR export control by the U.S. Government, it should nat be
transferred within the U.S. to any foreign national, or abroad without a valid export ficense from the U.S. Government, or license exemption is

obtained/avallable trom the United States Department of State.

if you receive this e-mall In error, please notify the sender and delete or destroy the material from any media.

    

DEPOSITION
EXHIBIT

  
  

MTO00862

 

 
 

In The Matter Of:
William H. Cannon-E] vy.
Meyer Tool Incorporated

 

Paul Rowland
February 17, 2017

 

 

a ®
On-Time Reporting
Steno anid Video Services -~ Ohio and Kentucky Notaries
8779 Landen Dr. « Maineville, OF d4segy
schedule @ontimereporting.com
513.290.3233

———
enn

 

 

 
William H. Cannon-E] y.
Meyer Tool Incorporated
ee

Paul Rowland
February 17, 2017

 

 

 

 

 

 

 

SO - Page 13 | Page 15

1 then Beau Easton. | 1 Q. Allright. So Nikki Fugate, even though

2 Q. Now, as -- let me ask -- as plant _ 2 she does training, she doesn't report directly to

3 manager, what were your responsibilities? | 3 you?

_4 A. Making sure that parts were manufactured | 4 <A. No,

5 properly on time, also managing, Started out with | 5 Q. Who does she report to?

6 three people. When I passed it over three or four 6 A. I'm not sure who she reports to exactly.

7 years ago and I quit being a plant manager, there | 7 Okay?

8 were 140 there. 8 Q. How about Becky Schwarz?

9 Q. Now, were you also as plant manager in | 9 A. Beau Easton.

10 charge of the Affirmative Action Program? Ft Q. And as far as yourself, you also report
11 A. No, everything but. Human resources | 11 to Beau Easton?
12 took care of... |12 A. Correct.
13 Q. And how many employees directly reported 13 Q. And now, how long have you been sitting
14 to you as plant manager? (14 on the investigative committee?
15 A, Al140, 15 A. Well, it isn't just one committee.
146 =Q. Okay. Let's do this. Who were your |16 Q. Who selects the committee members?
17 direct reports; in other words -- |17. A. Management.
1s A. Rephrase. 18 Q. When you say management, who is
19 Q. Obviously you wouldn't have 140 people 19 management?
20 knocking at your door. So who reported directly 20 A. Doug Lang. He's the -- he's the
21 to you, what supervisors or managers? |21 president of the company now. So, I mean, I get
22. A. All of the different areas. Over 25 22 my direction — I got my direction from him asking ©
23 years, there's been various ones. |23. me to be on this committee.
24 Q. In 2013, who was reporting directly to | 24  Q. So depending perhaps on the situation or
Page 14 | - —_ Page 16

1 you? 1 scenario, you may sit on one committee or you may

2 A. It would be Rick Stevens, Kerry June, 2 not be asked?

3 Craig Moore, Ron Hendershot. Those were allthe 3 A. A committee is formed after an incident.

4 different area leaders. 4 Q. And the selection of those three
5 Q. Now, in 2013, you said you then moved to 5 committee members would be controlled by Doug _
| 6 manufacturing director. How does that vary from | 6 Lang, to the best of your knowledge?

7 plant manager? | 7 A. Yes,

8 A. NowlJassist in manufacturing processes 8 Q. Now, when did he first contact you about

9 and training and working continually improving the | 9 the committee regarding Mr. Cannon?

10 process or manufacturing techniques. 10 A. I'm not sure the date, but approximately
11 Q. Now, who reports to you as manufacturing 11 a week before we started having interviews, I
12 director? (12 believe. Within a week.
113. A, Nobody. 13 Q. Now, did he contact you by phone, email,
14 Q. Okay. So if... you assist in training. | 14 text?
15 There appears to be individuals that their key | 15 A. He phoned me and asked me.
16 responsibility is training. Who would those 16) =Q. And did he tell you anything at that
17 people be? (17 time?
(18 A. That would be Nikki. 18 6A. Nope.
1s 6©Q. Nikki Fugate? 19 =Q. So he just told you that you'd be
20 A. I'llelaborate on training, As I am |20 sitting on the committee?
21 passing on my knowledge to each and every j21 A. Yes.
22 department that needs my help, I am more of a 22 Q. At that time, did he tell you who else
23 resource now doing training and improvement to any |23 would be sitting on the committee?
24 place in the company based on my past experiences. |24 A. I don't think so.
513.290.3233 (4) Pages 13 - 16

www.ontimereporting.com
William H. Cannon-E] y,

Paul Rowland

 

Meyer Tool Incorporated February 17, 2017
[ a Rage 25 | Page 27
1 and find out what is the real truth. 1 action taken or no action taken.
| 2 Q. Now, as far as -- did you know that -- 2 Q. Okay. To your knowledge, was she,
3 you knew about the two individuals. Were the -- 3 Theresa, on suspension --
4 you said there were two other individuals. Were 4 A. I'd like to answer one —
5 they noted somewhere in the record that they may 5 Q. I'msorry.
| 6 have information relevant to the facts?. | 6 A. Based on our recommendation, okay, to
7 <A. I believe during the interviews, their 7 Upper management, but they make the final
8 Names came up, so we wanted to talk tothem. And | 8 decision.
9 I believe we did get statements from them also. 9 Q. Do you know whether Theresa had been
10 = Q._-—« And do you -- before you speak to them, | 10 suspended when they initially discovered this
11 do you ask them or do their supervisors ask them 11 problem until the time that she appeared before
12 to write statements? 12 the committee?
13. A. No. The human resources takes care of | 13. A. Yes, she was.
14 having all the employees write the statements, or ee Q. And do you know how long?
15 they submit their statements to human resources. )15 A. No.
16 Q. And so you wouldn't see how the 16 Q. Do you know who suspended her?
17 statements are written or under what conditions or (17. A. No.
18 when; they're just provided to you? 18 Q. Do you know whether or not in this

 

 

19 A. No, I was never present or knew the /19 recommendation she was reinstated?
20 conditions unless it came up during the | 20 A. Yes. She was reinstated back to work.
21 interviews. 21 Q. And was she paid for the suspension
22, Q. Okay. Now, did you interview anyone 22 time, to your knowledge?
23 more than once? (23 A. I believe she was.
24 A. On which committee? 24 Q. Okay. Was it your committee's
Page 26 Page 28
1 Q. On this one that we're talking about, 1 recommendation to do so?
2 Theresa and Huck Finn. 2 A. It was our recommendation to reinstate |
3 A. Yes. Theresa. | 3 her back to work, and I believe -- [ believe we
4  Q. Theresa you interviewed twice? 4 did recommend her also.
5 A. I believe twice. 5 Q. For pay?
| 6 Q. And did you permit anyone to accompany | 6 A. For pay, I believe.
7 her in her interview? | 7  Q. Okay, Your recommendations in Theresa's
8 A. No. We — that's not standard. _ 8 case would then have to be all approved by upper
9 Q. Okay. Now, did you inform her that | 9 management?
10 there's a possibility that discipline may result? ‘10 4A. Yes,
11 «4A. Yes, 11 Q. Who specifically in upper management?
|12. Q. When did you inform her? (12 <A. I would say Beau Easton, Gordy McGuier,
130A. During the first initial meeting, we are (13. and Doug Lang. I'm going to say VPs. That's my
14 going through, like I said before, the discovery | 14 belief.
15 process. And based on what is discovered, some | 15 Q. Now, as far as the comments or the
16 action will be taken or no action will be taken 16 cmails that Theresa was sending, were they sexual
17 based on the information that comes out. /17 in nature?
18 Q. Now, as far as Nikki's role in this 1e)6O A. SCONO.
19 investigation, does she -- is she the one that 19 Q. So basically, without a lot of detail,
20 informs the individuals that the -- there may be 20 what were they regarding?
21 some action taken? |21 A. A lot of religious content.
22 A. Any time there is an incident, as we go (22. Q. Okay. As far as religious content, what

23 through collecting the information, then the 23

24 decision is made as to whether there will be (24

$13.290.3233

do you mean?
A. Pictures, posters, statements. I

(7) Pages 25 - 28

www.ontimereporting.com
 

In The Matter Of:
William H. Cannon-E] y.
Meyer Tool Incorporated

 

Deanna Adams
January 20, 2017

 

Around-the-Clock Reporting Services
PO Box 11008
Cincinnati, OH 45211]

 

 

 

 

kal
Ww

11

19
13
14.
15)
16—
17
18 |
19)
20
21
23
23 |

24

Deanna Adams

23

A. He was the president of the company. He

is now the chairman of the board.

Q. When did he become the chairman of the
board?

A. Last year, maybe beginning of December.

Q December 2016?

A Yes.

Q Currently, who do you report to?

A. Doug Lang.

Oo And his title is president?

A Yes.

Q What was his prior position?

A Executive vice president.

Q. Now, to your knowledge, have you
discussed anything with Mr. Easton regarding
Mr. Cannon-El1?

A. No.

5 Have you discussed anything regarding

Mr. Cannon-El with Mr. Lang?

A. Just that the -- the cases.

QO. What do you mean the cases?

A. The EEOC, the labor board. And those
were the only two ones that I -- I let him be

aware that that was going on.

Around-the-Clock Reporting Services
513.481.5200

 
 

 

GRAYDONS

Walnut Street

H Suite 1800

John C. Greiner :

Direct: (513) 629-2734
jeccincr@graydon.law

 

December 18, 2019

VIA ELECTRONIC MAIL
Magistrate Judge Karen J. Litkovitz

lathowiy chambers(@ohsd.uscourts gov
Re: Rebeca Santiago v. Meyer Tool Inc., Case No. 1:19-CV-00032
Dear Magistrate Litkovitz:

Meyer Tool, Inc. (“Meyer Tool”) respectfully requests that this Court limit Plaintiff's scope
of her deposition of Meyer Tool President, Doug Lang, to address Mr. Lang’s direct involvement in
Meyer Tool’s decision to terminate Plaintiff's employment on July 21, 2017. For the reasons stated
below, Plaintiff's demands to depose Mr. Lang on topics beyond his direct involvement in Meyer
Tool’s decision to terminate Plaintiff's employment is nothing more than a fishing expedition that
this Court should not permit.

Plaintiff implies that Mr. Lang was intimately involved with Meyer Tool’s decision to
terminate Plaintiffs employment. This is not accurate. Meyer Tool’s Human Resources Director,
Deanna Adams, testified about Meyer Tool’s procedures for employment terminations. ' Generally, a
Meyer ‘Tool human resources representative contacts Meyer Tool’s President, Doug Lang, among
others, to notify them that Meyer Tool intends to terminate an employee. ‘The human resources
representative will briefly update Mr. Lang, often verbally, with Meyer ‘Vool’s reason(s) for the
employment termination. Mr. Lang has the Opportunity to agree or disagree with human resources’
decision. Besides this brief, secondhand communication, Mr. Lang has no firsthand knowledge or
involvement with Meyer Tool’s decision to terminate an employee.” Ms. Adams testified that she
followed this process when terminating Plaintiff.>

Mever Tool’s retired Vice President of Operations, Gordon McGuire, testified to a similar
process Meyer Tool follows for annual cost of living raises. Generally, Meyer Vool supervisors
would receive a target cost of living increase, with all requested increases ultimately approved by the
finance department and Mr. Lang. Similar to the termination procedure outlined above, Mr.
McGuire did not testify thar Mr. Lang was intimately involved in approving cach employce’s cost of
living increase — rather, Mr. McGuire testified that decision was left strictly to front line supervisors.”

Meyer ‘Tool’s procedures outlined above are far from unique. Most organizations maintain

 

' See November 15, 2019 Deposition testimony of Deanna Adams (“Adams Deposition”), pp. 74-78. Relevant excerpts
of the Adams Deposition are attached at ‘Tab 1.

2 Hd.

VI.

+ See November 13, 2019 Deposition testimony of Gorden MeGuire (“MeGuire Deposition”), pp. 11-12, 14-17.
Relevant excerpts of the MeGuire Deposition are attached at Tab 2.

 
 

 

 

Magistrate Judge Karen Litkovitz

December 18, 2019
Page 2 ry

an internal hierarchy that assigns final oversight of substantive employment decisions to its officers.
This does not mean that these officers are directly involved in the day-to-day human resources
functions, nor would these officers possess firsthand knowledge of the reasons for an employment
termination.

Plaintiff stresses that Mr. lang is intimately involved in Meyer Tool procedures for
investigating harassment complaints and issuing corrective action related to them. But Mr. McGuire |
and Ms. Adams both testified that such investigations — identified in Mever Tool Policy MT-21 —
occur on#/y after a complaint of harassment.’ And Plaintiff unequivocally testified that she never |
complained about harassment to Meyer Tool — not during her employment, not when Mever ‘Too! |
terminated her employment, nor even when she sent a letter to Meyer ‘Tool’s Human Resources
department six weeks after Meyer ‘lool terminated her employment.’

Quite simply, Meyer Tool followed the appropriate procedure for terminating Plaintiffs
employment. Mr. Lang’s involvement in that procedure is limited to a brief telephone call with Ms. |
Adams to review, provide ultimate approval for the decision.

Mr. Lang’s deposition, in a broad sense, falls outside Mederal Rule 26’s permitted scope of
discovery as it is not proportional to the needs of this case. Plaintiff's reference to depositions from
the Canon-Ii/ case — an unrelated case that involved an investigation under Meyer ‘Tool’s Policy M'T-
21 — demonstrates how unnecessary Mr. Lang’s tesamony is to this case. Mever Tool has and
continues to make available for deposition the true decision makers relevant to this case: those with
firsthand knowledge of Meyer Vool’s termination of Plaintiff's employment.

Given Plaintiffs inability to justify the need to depose Mr. Lang beyond his direct
involvement in Meyer Tool’s decision to terminate Plaintiffs employment, it is reasonable to assume
that Plaintiff's request to depose Mr. Lang is nothing more than a fishing expedition. he Court
should not entertain Plaintiffs discovery request that is categorically beyond the proportional needs
of this case — particularly when the Court has already extended Plaintiff's discovery cutoff twice.

For these reasons, Meyer Tool respectfully requests that this Court limit Plaintiff's scope of
her deposition of Meyer Tool President, Doug Lang, to address Mr. Lang’s direct involvement in
Meyer Tool’s decision to terminate Plaintiff's employment on July 21, 2017,

Sincerely,

GRAYDON HEAD & RITCHEY LLP

m ©. J anon.

C. Greiner

   
 

 

* Adams Deposition, pp- 59, 61-63; McGuire Deposition, p. 171,
§ See November 112, 2019 Deposition testimony of Rebeca Santiago (“Plaintiff Deposition”), pp. 24, 85-86, Ex, 2.

Relevant excerpts of the Plaintiff Deposition are attached at Tab 3.

 

 
Tab 1
 

 
 

  

In The Matter Of:
Rebeca Santiago y.
Meyer Tool, Inc.

 

 
 

  
  

DEANNA ADAMS
November 15, 2019

 

 
 

 

Arounad-The-Clock Reporting Services
Jean Long, RPR
P.O. Box 11008
Cincinnati, Ohio 452] ]
513.481.5200

Original File 1911 1 5da.txt

 

 
    

 

 
Rebeca Santiago v,

Meyer Tool, Inc.

woot Ao hw we pe

NNER NEP Bee ee PP ep
eFWN EH Ow oa ah eo Pes

 

No
wi

wo owt nw &® wp B

NNN NN EP Pe ee ep Pp
SYMP Ovo HMA He oOES

 

N
un

   

 

Page 57

if it’s a list of all complaints, incident
reports filed by who they were and then who
the complaint was against?

MR. ZIEPFEL: Objection.

THE WITNESS: You are going to
have to ask that question again because it
was just too --

BY MS. GRUBB:

Q. Sure. Can you tell me why your
complaints listed as against Mr. Cannon-E] is
not on this list?

A. | just answered that.

Q. Because you believe it's legal and
anything that goes to a court of law, all
paperwork goes to that and it's not kept on
this list?

A. I didn't say that. | said that it
is not complete, that's why it's not there.

Q. Okay. How many outstanding cases
do you have that are not on this list then?

A. Three.

Q. And who are the three?

A. Cannon-El, Santiago, and I'm not
sure who the other one is, sorry.

Q._ Is it a matter that has gone to

 

|
Page 58

court?

A. The one | can't remember,

Q. The third one, right?

A. No, it has not,

Q. When you say it's not completed, is
it sitting in the EEOC?

A. No.

Q. Is ita Workcrs' Compensation case?

A. No.

Q. But you don't recall, is it filed
in public records anywhere?

A. No, it's in my office in my drawer
for me to complete it out, that I had to
compile stuff for this, so it had to be to
set aside.

Q. And what type of complaint or issue
was it?

A. I didn't really get to read it, so

  

 

I'm not going to speculate. 1 don't know.
Q. Okay. So it just started, in other
words, someone brought in a complaint and you
are now convening a committee?
A. No, it's not going to committee,
it’s not that sort of complaint for a
committee.

 

a= - - I

Around-The-Clock Reporting Services

wort nu wp pp

NNN NNN PE BE Ee pp pp
“rw nr OO MI Man be woe 5

wo oy nu &® wp

NNN NN EP PP BP PP PP pe
Bw Nr OW OY HH BW Bo

25

DEANNA ADAMS
November 15, 2019

Page 59

   

Q. Has an internal investigation been
done on this complaint?

A. Ihave not started anything on this
complaint.

Q. And just so we are clear for the
record when I say internal investigation, |
don't want to misrepresent what that is.
What do you do, what does HR do in an
internal investigation?

MR. ZIEPFEL: Objection.
THE WITNESS: What do we do?
BY MS. GRUBB:

Q. Right.

A. 1 look into the facts. I interview
people. | get statements. And then |
consult the handbook and go by what the
policies and procedures say.

Q. And how do you determine whether
you are going to convene a committee and
whether you do an internal investigation?

A. Harassment is what we make a
committee for.

Q. Only harassment?

A. Yes.

Q. Any specific types of harassment?

Page 60

A. Where it's against sexual or
inappropriate comments or that it's ongoing
after the person says stop and they
continuously do it.

Q. And does that have to be a written
request?

A. No.

Q. So orally someone would come in and
you will conduct a, you will convene a
committee if someone complains orally?

A. I will write it down and then say
you will need to, I need to form an
investigation team.

Q. And for an internal investigation,
it's all other complaints, issues or matters?

A. What do you mean by internal
because they are both internal with Meyer
Tool?

Q. Well, the other was I should say
you have an internal committee and/or for
grievances, and then you have an internal
investigation, those are two separate
processes, correct?

A. But they are both internal, they
are both Meyer Tool processes.

(15) Pages 57 - 60

513.481.5200

 
Rebeca Santiago vy.
Meyer Tool, Inc.

Q. That's fine, but the investigation

 

be

 

2 does not involve paneling a committee?
3. A. What?
4 Q. In other words, okay, let me try to
5 make this clear. It is my understanding you
6 have a committee, an internal investigative
7 committee team is established for harassment
8 and then I don't want to have to spend the
3 time listing all those, but what you just
10 testified to, okay, that's one type of
11 investigation.
12 For all other grievances, issues
13 that are non-harassment, you would do an
‘14 internal investigation, correct, that docs
)15 not involve a committee?
116 A. I would look into the complaint,
17 Q. Okay. When you say | would look
18 into, you yourself?
19 A. Me myself.
20 Q. Okay. And with the committee
21 there's three people, their findings are
22 written up, and then it's approved by upper
23 management, Doug Lang, am I correct?
24 MR. ZIEPFEL: Objection.
25 THE WITNESS: The president.
1 BY MS. GRUBB:
2 Q. Right, he's the one that makes the
3 final determination and then issues, agrees
4 or disagrees with the recommendations, makes
5 the final finding?
6 MR. ZIEPFEL: Objection.
7: THE WITNESS: He agrees or
8 disagrees with the findings of the
9 investigation.
1o BY MS. GRUBB:
112 Q. Okay. With an internal
12 investigation, however, there's obviously no
13 committee. How is that internal
14 investigation documented as to how it's been
15 conducted?
16 A. It's in its file folder and it will
|17 have statements, witnesses, their things,
18 other statements, the complainant, the person
19 it was against. I usually, it depends on
20 what it is. I can't really say. It could be
21 a writeup, it could be mandatory carn, which
22 is an employee assist program, or there could
23 be no findings.
24 Q. And you would write to that effect,
25 you would write something in a memo or

Around-The-Clock Reporting Services

Page 62

Page 61] _

|

Oo OI nu & Ww bw BE

NNN NN EP PB ee ep pp
Sw eH Ob’ OI DH ewe Do

25

 

21

24
125

 

|
4

DEANNA ADAMS
November 15, 2019

Page 63 |

 

something to yourself at least because you
are the one conducting this internal
investigation?

MR. ZIEPFEL: Objection.

THE WITNESS: | would write
something that, no findings, and I would talk
to the person that put in the complaint.
BY MS. GRUBB:

Q. Okay. And these are not, these
internal investigation files or data that's
collected is not reviewed by Mr. Lang?

A. No.

Q. Okay. Are these brought to his
attention anyway?

A. Depends on what it is.

Q. Okay. Let's say it's an
allegation, someone hit someone, but you
couldn't substantiate it, would it still be
brought to his attention by yourself?

A. It depends on the situation.

Q. Okay.

A. Did they go up to him and brush
against them or did they punch him in the
face. You see there's a big difference
there.

Q. Okay. Sure. Is there, as far as
these internal investigations, if someone is
terminated, would that then have you take
that file and your investigative notes then
to Mr. Lang to bring him up to speed on that?

A. If somebody was terminated, we
won't investigate,

Q. As far as Mr. Easton, Beau Easton,
what role, if any, does he play as far as the
internal investigations?

A. None that I know of.

Q. I'm trying to understand whether or
not Mr. Beau Easton is in the chain of
command such that individuals, given his
executive position, feel comfortable or can
speak to him regarding a problem at work?

A. It's an open door policy.

Q. But there is no requirement that
they advise him of any problems that they may
be having at work, correct?

A. Correct,

Q. Okay. Now as far as this internal
investigation, so if we look at AA, the last
time I deposed you, you said you were in the
middle of --

 

 

|
(16) Pages 61 - 64

513.481.5200
Rebeca Santiago vy.
Meyer Tool, Inc.

[ —Bage 73]

 

 

 

 

DEANNA ADAMS
November 15, 2019

Page 75

 

 

 

1 they are free to come to anyone else in HR, 1  Q. Okay. So it was slipped under your
2 not just yourself, correct? 2 door?
3 MR. ZIEPFEL: Objection. 3. A. I'm not sure on that,
4 THE WITNESS: Correct. 4 Q. Okay. So you believe it might have
5 BY MS. GRUBB: 5 been -- but you didn't have any face-to-face
6 Q. Okay. So is it possible that he 6 conversation going here, | want to have you
7 consulted with someone else in your HR 7 take a look at this termination form?
8 department as to Ms. Santiago, let's say 8 MR. ZIEPFEL: Objection.
9 January 1, 2017, to the present, to her 9 THE WITNESS: No. Waita
10 termination date of 7/20/2017? 10 minute. | think he did hand it to me and
11 A. I don't know. 11 said, you know, here's a form, I need you to
3 Q. Okay. Would they have had it 12 go through the process.
[13 documented in a communication log form? 13 BY MS. GRUBB:
14 MR. ZIEPFEL: Objection. 14 Q. Okay. And at that stage do you
15 THE WITNESS: No, is then take the form and send it up the chain
1¢ BY MS. GRUBB: 16 because if it's a termination, you said it
17 Q. Would they have noted it in her 17 _ has to be approved by upper management?
18 file? 18 A. Correct.
19 A. No. 19 Q. Who did you send that form to?
20 Q. Okay. So he may have come in and 20 A. 1 didn't send the form to nobody.
21 said hey, | got this employee, I want to talk 21 Q. Okay.
22 with you, and then there would be no 22 A. It would have been a call. It
23 documentation of that conversation? 23 would have been a call from me to them.
24 MR. ZIEPFEL: Objection. 24 Q. Okay. Who did you call first in
25 THE WITNESS: Possible, yes. (25 the case of Ms. Santiago?
Page 74 Page 76
1 BY MS. GRUBB: 1 MR. ZIEPFEL: Objection.
2 Q. Okay. But you yoursclf personally |} 2 THE WITNESS: I'm not sure who |
3 never overheard him talking about Ms. 3 called first. I think it was Doug Lang.
4 Santiago with anybody in the HR department? 4 BY MS. GRUBB:
s A. No, I never heard him talking about 5 Q. Okay. And what did you say to
6 anybody. 6 Mr. Lang and what did he say to you on that
7 Q. And you weren't part of any 7 call?
8 conversations with him regarding Ms. Santiago 8 A. | don't know, this is two years, it
9 for the six months prior to her termination? 9 was approved.
10 MR. ZIEPFEL: Objection. 10 Q. Okay. He gave that approval?
11 THE WITNESS: Not that I recall. 11 A. Yes.
12. BY MS. GRUBB: 12, Q. Okay. Did you have to say anything
13 Q. Okay. All right. So at the point 13 regarding the facts and the circumstances of
14 that he came in with the form completed, am | 14 termination?
15 correct, the termination form completed? 15 A. Yes,
\16 A. Yes. 16 Q. I'm trying to get the gist of that
17—— Q. «Allright. And it was a single (17 conversation. And so he said yes. The day
18 form? 18 that Huck gave it to you, did he approve it?
19 A. I don't know. 19 A. Who approve it?
20 Q. Okay. Did he hand it personally to 20 Q. Okay. | was trying to abbreviate,
21 you? /21 I shouldn't, I apologize, bad question. The
22 A. No. 22 day that Mr. Finn gave you Mr. Santiago's
23 Q. Who did he hand it to? 23 termination form, you said you talked by
24 A. I think it was slipped under my 24 telephone to Mr. Lang. Did Mr, Lang approve
25 door. 25 that termination of Ms. Santiago the same day
Around-The-Clock Reporting Services (19) Pages 73 - 76

513.481.5200
Rebeca Santiago v,
Meyer Tool, Inc.

Peer Tee

1
2
3
4
5
6
7
8
9

10
il
12
13
14
25
/16
17
18
19
20
21
22
23
24
25

 

pei
ow PMPAI HH bh wWDp pe

»
KH

 

NNN NN NE EP Bp ep pp
Meu nerowoaiuod mee h

 

 

Page 77 |
that you gave him the form? 1
A. I don't know, I don't know if that 2
phone call happened then or later. I don't | 3
know the timeframe there. 4
Q. Do you think it was within a day or 5
two? | 6
A. I don't know. | 7
Q. So when Mr. Lang verbally gives his 8
approval on something, is there some email or 9
documentation via text -- 10
A. No. 11
Q. -- that he said it's Okay? 12
A. No. 13
Q. Allright. So you heard that, | 14
sald I approve, did he tell you why he was 15
approving it? 16
A. He would have asked me what did the 17
supervisor say. why does the supervisor want 18
to terminate, is this, you know, is this what 19
he says on here, you know, I just explain 20
what he put on there, and he said yes, yes, 21
if the supervisor is good with it, I'm good 22
with it, 3
Q. And you believe you did that same 24
discussion regarding Ms. Santiago on the 25
Page 78

phone with Mr. Lang? ) 2
A. 1 would have just read from the 2
actual warning. 3
Q. Okay. So you would have read from 4
the warning. Now when you get off the phone 5
do you note somewhere that he approved it 6
that day or time? 7
A. No. | 8
Q. Do you have a policy or procedure 9
then by notifying the employee within 24 10
hours or how does that, what is the next step 11
after Mr. Lang approved the termination? 12
MR. ZIEPFEL: Objection. 13

THE WITNESS: When! can get to 14

it, | mean that's what -- I have to, when | 15
can get it in there. When I can call him, 16
usually I try to do it right away but there's 17
no timeline. 18
BY MS. GRUBB: 19
Q. Okay. 20
A. If that's what you're asking, 24
there's no timeline. 22
Q. Okay. He's given the approval to |23
terminate someone and then you said you don't |24
make any notation, he said it was okay. You 25

Around-The-Clock Reporting Services

 

DEANNA ADAMS
November 15, 2019

Page 79

at that point, at that point you get off the
phone, what next do you do with that paper
and who do you advise?

MR. ZIEPFEL: Objection.

THE WITNESS: What do you mean
who do | advise?
BY MS. GRUBB:

Q. Well, wouldn't you have to tell the
supervisor that Mr. Lang approved the
termination?

A: ¥os,

Q. Okay. In Ms. Santiago's case, do
you recall getting the approval and then
advising Mr. Finn of the approval?

A. That it was okay to move forward.

Q. Okay. And how did you advise Mr.
Finn of that?

A. I would have said it's okay to move
forward.

Q. Would you have done it by phone or
by email or text?

A. I probably just handed him his form
back.

Q. Okay. So you would have gone out
onto the floor, and do you recall doing so?

 

A. No, he would have came in there and
| would have given it -- he would have came
to the HR department and | would have given
him the form back.

Q. So you would have called him to
come from the shop?

A. | don't know if I called him, I
don't know how, I mean --

Q. Okay. So within a couple of,
within a day or so you would have done that
of the approval?

A. Yeah. If], I don't know if I -- |
don't know the timeline. It would have been
on the forms.

Q. At that point, once you handed it
back to Mr. Finn are you then out of that
discussion and then you just send a letter to
the employee?

MR. ZIEPFEL: Objection,
THE WITNESS: Once I get the
form back.
BY MS. GRUBB:

Q. Back with her signature or his
signature?

A. I don't know if it was a signature.

 

 

(20) Pages 77 - 80

513.481.5200
Tab 2
 

In The Matter Of:
Rebeca Santiago y.
Meyer Tool, Inc.

 

GORDON McGUIRE
November 13, 2019

 

 

Around-The-Clock Reporting Services
Jean Long, RPR
P.O. Box 11008
Cincinnati, Ohio 4521]
513.481.5200

Original File 1911 13gm.txt

 

 

 
Rebeca Santiago y.

Meyer Tool, Inc.
et

ow Ory nu ® ww

Boe Bp
NFO

 

PP Bw
um w

 

NNN NWN HE Ep
Ae wnt owe wom ak

worry nun &® ww BE

Pe
bo RP Oo

 

PRP
Wo wD

 

ae
aH

 

ra
wo

 

 

 

 

Page 9
Q. And who reported to you? 1
A. Let's see, I had several people, | 2
Jerry Blair -- | mean, excuse me, Jerry Ruff. | 3
Edwin Finn, Jim Gloris, | guess those were | 4
the -- and Mark Hempleman. 5
Q. Allright. So as far as Mr. Finn, 6
when you left in 2018 what was his position? 7
A. When I left he was the night shift 8
supervisor. 9
Q. Okay. And then you said there was 10
Jerry Ruff, Ed Finn. Who else, I'm sorry? 11
A. Jerry Ruff, he was the day shift 12
supervisor. 13
Q. Okay. And you said you had two 14
other individuals reporting? 15
A. Yes, Jim Gloris, who was the tool 16
room supervisor. And then Mark Hempleman, he 17
was the machine manager or supervisor. 18
Q. And you are acquainted, of course, 19
with Mr. Rick Ackerson; does he report to 20
you? 21
A. Yes, I forgot about these guys. 22
Q. Okay. 23
A. Be gone for a year and 1 just kind 24
of forget. 25
Page 10

Q. Allright. Well, and so 1
Mr. Ackerson also reported to you? 2
A. Yes. 3
Q. And what position was he? 4
A. He's our, | guess what they called 5
him at that time was, he was the supervisor 6
of the development and of hardware processes, 7
development and processes. a
Q. Now was Mr. Rick Ackerson over Mr, 9
Finn in 2016? 10
MR. ZIEPFEL: Objection. 11

THE WITNESS: No. 12

BY MS. GRUBB: /13
Q. Okay. So they were equal? 14
A. Yes. 15
Q. Allright. And this one. two, 16
three, four, five individuals all reported |17
directly to you. Did they have any dotted 18
line reporting relationships to anyone else: 19
by that I mean they may have reported to you 20
but they also reported to someone else? 21
A. They may have reported to other ie
people, depending, not necessarily reported 23
to them but worked with other people because 24
of the nature of their job. 25

Around-The-Clock Reporting Services

GORDON McGUIRE
November 13, 2019

Page 11 |

Q. Okay. Now as far as your, you said
you had day-to-day operations?

A. Yes.

Q. As far as the production itself, if
any of these, they are all gentlemen, had
issues or problems with production, then they
came to you?

A. Yes, ma'am.

Q. Okay. And then ifany of them had
employee problems, they would come to you,
shift scheduling problems, anything of that
nature?

MR. ZIEPFEL: Objection.
THE WITNESS: Yes, ma'am.
BY MS. GRUBB:

Q. When it came to employee
evaluations, did you have to sign off on
those evaluations?

A. We started the process towards, I'm
trying to think a minute here, yes, | did.

Q. Okay. Now when an employee is
evaluated, let's say, for instance, I'm
trying to think of, give a good example,

Mr. Ackerson is responsible for Glenn Young,
okay, he would get the evaluation form from

 

 

Page 12
HR, am | correct?

A. Yes, ma'am.

Q. And then he would complete that
evaluation form and then before it's given to
the employee, would he have to send it to you
for review?

A. It would go, I would review all of
them and then they would go to HR.

Q. And did you kind of sign off or
check off that you approved what was --

MR. ZIEPFEL: Objection.

THE WITNESS: | would just
initial,

BY MS. GRUBB:

Q. Initial, okay, All right. Then
they were sent to HR. Did they have any say
into the amount that, for instance,

Mr. Ackerson wanted to give Mr. Young and
that you approved or were they simply for
entering into the computer systems?

MR. ZIEPFEL: Objection.

THE WITNESS: To the best of my
knowledge it was Strictly for entering the
information into the computer system.

BY MS. GRUBB:

 

 

(3) Pages 9 - 12

313.481.5200
Rebeca Santiago vy,
Meyer Tool, Inc.

GORDON McGUIRE
November 13, 2019

 

 

 

 

Page 13
1 6Q. Allright. So, for instance, a } 1
2 worker in HR, such as Tina Lovelace, couldn't 2
3 suddenly decide to change a rate? 3
| 4 MR. ZIEPFEL: Objection. 4
5 THE WITNESS: No. 5
6 BY MS. GRUBB: 6
7  Q. Okay. And in the last, I know it's 7
8 been a while since you have been retired: 8
9 however, was there in the last decade a time 9
10 where there was a set raise amount given to 10
11 all individuals? 11
12 A. Noset rate. There was a guideline 12
13 to go by, okay. 13
14 Q. Okay. 14
15 A. There was a rate given out as a 15
16 guideline. 16
17 Q. Mr. Ackerson recalls that in 2014, 17
18 | believe it was '14 through '16, that there 18
19 was a flat rate of 1.8 and then it was 19
20 changed later to 2.3? 20
21 MR. ZIEPFEL: Objection. 21
22. BY MS. GRUBB: 22
23 Q. Did those numbers seem at all 23
24 familiar to you? 24
25 A. Some of those numbers seemed right, 25
Page 14
/ 1 yes. You know, when, when the evaluations 1
| 2 are given out, there's a guideline number, | 2
3 whether it was 1.8 or 2.8 or 3.5 or whatever 3
4 the case may be, and that was with the 4
5 supervisor was supposed to work his 5
6 evaluation, you know, within those rates. 6
7 Then tf somebody was more or better, then you 7
8 would work accordingly. 8
9 Q. Okay. So maybe we can g0 Into some 9
10 =more detail as far as how that worked. Who 10
11 set, some people call ita COLA, some people 11
12 call it cost of living adjustment, you 12
13 remember that from the form, who set that 1.8 13
14 or 2.3? 14
15 A. To the best of my knowledge, it /1s
16 would have been the financial department of 16
17 Meyer Tool and the president of Meyer Tool. 17
18 Q. Okay. How did they communicate 18
19 that to you so when you're reviewing 19
20 evaluations somebody doesn't get a 5.25? 20
21, A. Well. they actually write it down 21
(22 on the folder that's given out. Then when | 22
laa handed the folders to the individuals, you 23
24 know, it would be there, there would be a 24
"* print-out sheet in each one of the folders 25

 

Around-The-Clock Reporting Services

 

Page 15 |

and they would have the evaluation forms of
all the employees for that particular
supervisor.

Q. Okay. So, for instance, let's use
Mr. Ackerson. That year, 2016, they may have
determined that 1.8 is going to be the cost
of living adjustment or the base rate --

A. Yes.

Q. -- adjustment, and he would be
given, you would give him a stack of folders?

A.. Yes:

Q. With all his employees in them,
correct?

A. Yes.

Q. Okay. And then he was to evaluate
and then bring those folders back to you?

A. Yes.

Q. To review?

A. And we would review, yes.

Q. Now ifsomcone wanted to go above
whatever the set rate of 1.8 or 2.3, then
they would have to make a special notation or
discussion as to why it should be, correct?

MR. ZIEPFEL: Objection.
THE WITNESS: Yes.

Page 16
BY MS. GRUBB:
Q. Then you would then, they would
have to say oh, this person gets a merit
increase because not only do they do their
work but they have taken on something
additional and that is worth another so many
cents, correct?
MR. ZIEPFEL: Objection.
THE WITNESS: Yes.
BY MS. GRUBB:
Q. And so then you would be the one
that would have to approve something over and
above the 1.8?
MR. ZIEPFEL: Objection, form.
THE WITNESS: I wouldn't approve
it. | would either agree with it because it
goes on to other people to approve, you know.
I can think okay, yes, this might be pretty
good, but I'm not the final say-so on the
raises or --
BY MS. GRUBB:
Q. Who would be the final say-so?
A. That would be the president and the
financial people at Meyer Tool.
Q. Okay. Allright. So no one is

 

(4) Pages 13 - 16

513.481.5200
Rebeca Santiago v.

Meyer Tool, Inc.

wo OI HOH wB ww BP

a ee
ww bo

(ls
j16
17
18
195
20
21
22
23
24
25

wo ory nn bwp p

 

BH
! Oo

NPR Pe PP pp
CUO IA U Bw PD

 

No
Nop

Now Nn”
m Ww

Nh
wi

 

 

 

oo Page wl!!!

getting crazy because the president would | 1
have to see and understand a justification 2
for that very large merit increase? 3
MR. ZIEPFEL: Objection, form. 4

THE WITNESS: Yes. | 5

BY MS. GRUBB: 6
Q. Okay. Now you said, let's talk 7
about that folder. There's the evaluation 8
form and then there are documents behind that 3
for each person that HR has stapled to the 10
form; for instance, it could be attendance, 11
it could be errors, it could be a 12
disciplinary writeup, things that went on in 13
that employee's history that year, correct? 14
A. That is correct, yes. 15
Q. And then all discipline and other 16
writeups for that particular evaluation 17
period, it would be the year preceding the 18
date of the evaluation, correct? 19
MR. ZIEPFEL: Objection. Form. 20

THE WITNESS: Preceding, yes. 21

It would be from the last time they got 22
evaluated to this current evaluation. 23
BY MS. GRUBB: 24
Q. Right. So, in other words, if you 25

Page 18

have an employee who is hired in 1998, you 1
didn't get an evaluation form with a stack 2
this big of every offense from 1998 to 2016? 3
A. No, no, no, no. 1 4
Q. Okay. And to your understanding, 5
does the discipline fall off the record if 6
it's older than a year? 7
A. It did at one time, yes, but | 8
don't know now. 9
Q. As we sit here today, because you 110
are retired, they may have changed the 11
policy? 12
A. Absolutely. 13
Q. But when you left it was just that 14
year? 15
A. Yes. |16
Q. Okay. Now as far as once the data |17
was inputted into the system was it your lig
understanding that the supervisor, such as 19
Rick Ackerson, was discussing the evaluation 20
then with the employee? 21
A. Yes. 22
Q. And was it your understanding that 23
they were having them sign those evaluations? 24
A. Yes, that was my -- yes. 25

Around-The-Clock Reporting Services

GORDON McGUIRE
November 13, 2019

Page 19

Q. Allright. And then from that
point was there any further input that you
had on the evaluation after the supervisors
provided them to their employees?

A. No.

Q. Okay. At that point it's all
payroll and accounting to make any
adjustments?

A. Yes, ma'am.

Q. Okay. All right. Do you recall
any employee not being given that COLA or
that 1.8 percent out of Mr. Finn's
department?

MR. ZIEPFEL: Objection.

BY MS. GRUBB:

Q. In the last ten years?

A. I don't know which department, but
| know from time to time there were people
that did not get a cost of living raise or a |
raise, period, no,

Q. Okay. Do you know what type, when
you said you recall, what situations did that
occur in?

 

A. Normally it was a borderline
employee that, you know, their work ethic was

Page 20

bad and stuff of that nature.

Q. And at that point if their
performance was such that didn't even warrant
a COLA increase, what did Meyer Tool do in
order to try to work with that employee or
rehabilitate that employee?

MR. ZIEPFEL: Objection.

THE WITNESS: From my standpoint
normally the employee knew it before it ever
come out, and the evaluation form would state
on there what he needed to do to improve
himself or herself or whatever because most
of the time the people know that, you know,
that they are probably not going to geta
very good raise because they probably have
been talked to and everything else trying to
give them the benefit of the doubt.

BY MS. GRUBB:

Q. Okay. Now do you make the referral
for what's called a PIP, a performance
improvement plan for the employees or does,
for instance, Mr. Ackerson, Mr. Ruff,

Mr. Finn, your first line supervisors do it?

A. Those guys would figure out what

they need to do to improve, yes.

 

(5) Pages 17 - 20

313.481.5200
Rebeca Santiago y,
Meyer Tool, Ine,

 

ee ee
WHF ObW OA AU Bw

las

PRPeH Pp EP ppp pp
SR a oem veal oy de GaSe

 

NNN NN ND
“Ub wh Eo

Page 169

you testified you had no issues with him in
that period?

A. No, I've never had any Issues with
Mr. Finn.

Q. And during that time what was his
role in the company?

A. Originally when I first took over,
he was day shift supervisor and then we made
him in the one area there and then he went to
night shifi, he was over the whole second
shift then because we lost an individual on
second shift that normally did that, so we
put Huck in charge of that.

Q. Okay. Do you recall a reason why
he went to night shift?

A. We asked him to,

Q. Why did you ask him to?

A. We had an individual had a heart
attack and went ahead and retired and Huck
was the most qualified individual to g0 to
second shift because he had done machining
and the whole nine yards so that's when we
asked him to do it, so he took the challenge
and went to the second shift.

Q. You call ita challenge, why is

Page 170
that?

A. The second shift, you're kind of
out there all alone, you know, you don't have
the support people that people do during the
day, you don't have the HR department,
although they are a phone call away, he
always had my number if he needed me or he
could call a certain engineer.

On night shift you don’t have
the support people you have on day shift, so
to me it's a challenge, and | forget how many
people he supervised, probably fifty, cighty,
about fifty, sixty people, so there were
other individuals in charge of certain areas,
but he was over all of them.

Q. Did other employees view the night
shift supervisor role as a challenge?

A. No, 1 can't answer that, you know,
truthfully --

Q. Fair enough.

A. -- mysclf personally | would prefer
not to be on second shift. Our second shift
was a pretty tough shift from 5:00, 4:00 to
the morning,

Q. Okay.

Around-The-Clock Reporting Services

we ot nm Bw p pw

PEP RB Bp
mo Whe bo

{15
16
17
18
19
20
21
22
23
24
25

 

 

 

eo OADM Bw wv BP

Pee ep
2 Whe HO

las

|

GORDON McGUIRE
November 13, 2019
_ Page 171

A. Makes fora long day.

Q. Yes, it does. Can you do mea
favor and put in front of you Exhibit G,
which is the MT-21] policy.

A. Yes.

Q. Let me know when you have that.

A. Ihave got it.

Q. Okay. You mentioned that you were
a part of two investigations?

A. Yes, to the best of my knowledge it
was two, and there may have been a third one,
but I don't recall it, and | believe she had
two of them that my name was on, if I'm not
mistaken,

Q. And you recall, before your memory
was refreshed, you recall one complaint of
harassment?

A. The one was, yes -- no, they were
both harassments.

Q. Okay.

A. In my opinion. One was sexual --
well, they both could be considered sexual
harassment.

Q. Okay. And you weren't, you had no
firsthand knowledge of those complaints of

sexual harassment when you were assi gned to
that investigative committee, did you?

A. No, no, I wasn't aware of it until
1 would get assigned to the committee and,
okay, what am] doing, and they brought us
all in a room and told us what was going on
and we would go from there.

Q. So everything you learned about the
allegations and any defenses would be through
reviewing documents that you didn't create,
and through discussing this with witnesses?

A. Correct.

Q. Okay. Was this policy in some
form -- you mentioned before there was always
some type of investigation process at Meyer
Tool. Did, was this formalized in the
handbook revisions that we went over earlier
today, in the 2013 handbook revisions, or was
there a similar policy, written policy prior
to those revisions?

A. No, | believe this was the original
policy,

Q. Okay. They put pen to paper in
2013?

A. Yes, they went through quite a few

(43) Pages 169 - 172

313.481.5200

Page 172

 

 
Tab 3
AO WW BP WY hw LB

 

Page 1
IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
| WESTERN DIVISION
* * *
REBECA SANTIAGO,
PLAINTIFF,
vs. CASE NO. 1:19-cv-00032
MEYER TOOL, INC.,
DEFENDANT.
* * *

| Deposition of REBECA SANTIAGO, Plaintitt

| herein, called by the Defendant for

| cross-examination pursuant to the Rules of Civil
Procedure, taken before me, Connie Sumner, RPR, a
Notary Public in and for the State of Ohio, at the
offices of Graydon Head & Ritchey, 312 Walnut
Street, Suite 1800, Cincinnati, Ohio on Tuesday,

November 12, 2019, at 9:15 o'clock a.m.

* * *

a gee eens
www.veritext.com Mobley Reporting, A Veritext Company 888-931-3376

 

 
Cd De

an

aay

OM ~~

10
1
12
| 13
14
15
16
17
18

Oo

| 20

IM hm h bh
ww Boo

ti IR

Www.vcritext.com

1]
to find counsel about what to do next because | MEW | 12
it was not the right -- it wasn't fair, 13

munute?

 

(Telephone interruption.)

I

A. Sorry. I'll put this on mute or turn it | 2
off. Sorry about that. 3
Q. That's okay. Your letter is dated, | 4
Exhibit 1, which we looked at a moment ago, is dated) 5
July 27th. And you wrote a letter to Meyer Tool 6
complaining about your termination on 7
September | Sth, so that's, you know, about six 8
weeks. I'm just wondering why it took six weeks for | 9
you to write -- to send this letter to Meyer Tool? 10

A. I believe ] was in a position I was trying

Q. Okay. Did you talk toa lawyer before you I4

wrote the September 15th letter? 15
A. I believe so. Can J talk to her before 16
you ask the next question? 17
Q. Sure. You guys want to step out for a 18

19

(Off the record.) 20

 

 

MS. GRUBB: Let's put this on the 21
record what I've instructed Miss Santiago 22
to do. You can inquire if she talked to an 23
attorney. The only thing that she will not 24
answer that we'll object to is any = 25

Page 23
discussions with a lawyer as that is |
privileged and she's not waiving the 2
privilege. 3

MR. GREINER: | understand. 4

MS. GRUBB: So go ahead and answer. 5
You simply cannot talk about whatever was 6
talked about with any attomey or their | 7
staff, okay? 8

THE WITNESS: Okay. Yeah, | believe 9
that I contact Miss Grubb to get counseling 10
about this because | knew something need to 1]
be done after me working there almost 20 12
years just being fired like that, so 1 knew [3

 

 
 
   

not to write or say anything else until | 14

get counseling. 15

BY MR. GREINER: 16
Q. So you did -- you did talk to a lawyer | 17
before you wrote Exhibit 29 L18
A. Yes. 19

Q. Okay. Did you learn any new information 20
about your situation between July 27th and 21
September | 5th? 22
A. New information? 23

Q. Yes. 24

A. Regard? 25

 

3 being paid less than male employees, correct?

Mobley Reporting, A Veritext Company

Page 24
Q. Regarding the reason for your termination.
A. No, because | didn’t come to -- this was
the only things that I contact them with,
Q. Okay.
A. That | remember.
Q. Okay. In looking at Exhibit 2, there's
nothing in Exhibit 2 about any harassment, is there?
A. No.
Q. Okay. And there's nothing in Exhibit 2
about gender discrimination, is there?
A. Nope.
Q. There is nothing in Exhibit 2 about you

A. Correct.

Q. Okay. And when you say in Exhibit 2, you
say I believe that Huck Finn terminated my position
due to my use of FMLA leave due to my -- toa
disability (my HIV condition) and his actions were
discriminatory in that the reason he stated for my
termination was due to four bad parts. You told me
earlier, | think, that you believe that your FMLA
use was the reason for your termination because of

 

 

the reaction you would get from Huck Finn when you
would call in sick: is that right?

A. Yes.

Page 25

Q. And he was just graff about it usually?

A. I don't know what that word means.

Q. Ile wasn't friendly, right?

A. Yes.

Q. Is that -- is that how you describe those
conversations?

A. Yeah.

Q. Okay.

A. Inappropriate, unnecessary.

Q. He seemed irritated, right?

A. Yes.

Q. Okay. When you would call in sick, as the

supervisor that would mean that Huck would have to
figure out a way to cover the shift, right?
A. | don't know what he need to do.
Q. Well. don’t you think that stands to
reason?
A. 1 -- do you want me to assume, to guess?
Q. I don't want you to assume anything.
A. 1 don't know his work. | only know mine,
so I don't know what he need to do next.
Q. Okay. So if you weren't there for your
shift --
A. Okay.
Q. -- somebody would have to cover for you, 7

7 (Pages 22 - 25)
888-931-3376

 

 

 
 

 

|

N= Senn daw ewe

Paye 82
And it lays out how the point system works. It
sounds like you didn't really focus much on, read
this?

A. Yes, this is the first time I see it to be
honest.

Q. You were not aware of it really until
today, right, okay.

(Thereupon, Exhibit No. 16, Meyer Tool,
Inc. Performance and Training policies, was
identified for purposes of the record.)
BY MR. GREINER:

Q. Okay. Take a look at Exhibit 16, please.
Exhibit 16 is another part of the handbook. In
Section I 1:1, which is on 882, right in front of
you, indicates that poor job performance will lead
to discipline up to and including termination, you
see that, correct?

A. Yes.

Q. And you understood. I'm going to assume,
that as in any job a poor performer is subject to
21 being terminated, right?

22 A. Not right away, but 1 guess eventually.

23 Q. Ifthe performance doesn't improve, right?
24 A. | guess.

25 Q. Okay. And you understand that the parts

 

 

Page 83

that you were working on that Meyer Tool

 

A. Yes.

Q. So if those parts didn't meet

6 specifications, you would agree there's a risk that
7 it could lead to a catastrophic failure, right?

]
Z
3 right?
4
5

8 MS. GRUBB: Objection. Go ahead.
9 THE WITNESS: I assume that, yeah.
10 It was important job.

11 BY MR. GREINER:
12 Q. And would you agree that deviating parts,
it would be fair to characterize that as poor job

 

14 performance?
IS A. No.
) 16 Q. No. Why not?
17 A. Because we all made mistakes in this
18 industry, that's why there's a procedure to tell,
19 write out papers after you deviate something to be
20 aware that don't go further as a damaged, but that
21 don't avoid you from making mistakes.
5

2 =Q. Sure. But if -- if one employee has a --

3. deviates a lot of parts and another employee only
deviates -- doesn't deviate many parts at all, would
you say the first employee is a poor performer?

YN hy
fs

t
an

 

 

www. veritext.com

$$$

 

25 THE WITNESS: Yes.
S|
Page &5

manufactured were used in some cases in jet engines,

 

 

eee

Mobley Reporting, A Veritext Company

 

 

 

Page 84
] MS. GRUBB: Objection. Go ahead.

2 THE WITNESS: | don't understand,

3 Can you rephrase that, please?

4 BY MR. GREINER:

5 Q. Yes. Let's just say you have an employee |
6 who frequently winds up with deviated parts, would |
7 you consider that poor performance?

8 MS. GRUBB: Objection. Go ahead.
9 THE WITNESS: Depending what you call
10 frequently.

11 BY MR. GREINER:

12 Q. Well, tell me, how often would it have to
13 happen before you could call that person a poor
[4 performer?

15 A. I'm not the one to judge. I'm just saying
16 your question, it's not specific about what's the
17 amount of time that you're insinuating is poor
18 performance, that's not for me to be the Judge.

19 Q. Okay. You can't answer that question?
20 =A. No,
2] Q. How about if the deviation results from

22 the employee not paying attention to the operation
23 sheet, would you call that poor performance?
24 MS. GRUBB: Objection. Go ahead.

 

| (Thereupon, Exhibit No. 17, Meyer
2 Tool, Inc. Complaint Policies, was identified for
3 purposes of the record.)
4 BY MR. GREINER:
5 Q. Okay. Take a look at Exhibit 17, please.
6 Exhibit 17 is another portion of the Meyer Tool
7 Handbook, are you with me, and it says here
8 Complaint Procedure, do you see that?
9 A. Yes.
10 Q. And it says if an employee experiences an
11 incident or situation that could be considered
12 job-related harassment, the employee should
13 communicate to the offender specifically what is
[4 offensive or that the behavior is disturbing or
IS state specifically what is bothersome. The employee
16 should then report these actions to their immediate
17 supervisor and/or the Human Resource Department
18 and/or a member of Senior Management. Do you see
19 that?
20. A. Yes, sir.
21 Q. You never followed this procedure --
22 strike that.
23 You never made a complaint about any kind
24 of harassment to the Human Resource Department,
25 correct?

 

 

 

22 (Pages 82 - 85)
888-931-3376
 

I6
17
18
19
20
21

22

Ze

23

 

Page 86

A. Right,

Q. And you never made a complaint about any
harassment to any member of Senior Management; is
that correct?

A. Right.

Q. Did you -- okay. Strike that.

(Thereupon, Exhibit No. 18,

November 2, 1999 Employee Warning Report, was
identified for purposes of the record.)

BY MR. GREINER: |
Q. Let's take a look at Exhibit 18. please. I
Exhibit 18 is an Employee Warning Report from I

November 2nd of 1999. And you were given a warning

for a failure to follow instruction, do you see 14
that? [5
A. Yes, 16
Q. And you signed this report, correct? 17
A. Yes. 18
Q. And you gave no comments on the report, 19
correct? 20
A. Yes. 2]
Q. And it appears that, at least according to 22
the warning report. that you had failed to follow 23

Page &8

A. Yeah. He was not -- 1 don't think he was
supervisor, he was lead man.

Q. Okay.

A. Because supervisor title, I think it was
for Chuck -- | mean for Huck.

Q. Got you. Okay. Is that the same as cell
lead?

A. | guess, yeah, it would mean the same.

(Thereupon, Exhibit No. 19, April 29,
2002 Employee Warning Report, was identified for
purposes of the record.)

BY MR. GREINER:

Q. Okay. Take a look at Exhibit 19, please.
Exhibit 19 is a verbal warning that was given to you
April 29th, 2002 for substandard work or work
quality. It's admittedly kind of hard to read, but
can you take a look at what it says and can you tell
me if that has any meaning to you?

A. Apparently it's -- it does have specific
dimensions of the result, according to the form 495
thousandths and 505 thousandths dimension and he
says it's under. It could be 494, nine, which is
half of my hair under, so it can be from there to

 

 

 

 

24 instructions on the operation sheet: is that 24 who knows what is the under that they're referring
25 correct? 25 to.
Page 87 Page 89
I A. That's what it says, yes, I Q. Okay. You did not sign this warming. |
2 Q. Okay. And it was 1999, so 1 -- l assume 2 don't suppose you have any recollection of why you
3 you don't have any specific recollection of this, 3 may not have signed it?
4 correct? 4 A. No. Maybe T did not even see it. It was
5 A. Apparently not, but I would like to know 5 probably not bring it to me, who knows.
6 what that's saying there, operation sheet what? 6 = Q. Okay. The specifications that you talked
it Q. Page two, it looks like. I think it might 7 about, you know, those very precise specifications,
8 be -- 8 are those provided by the client that Meyer Tool is
9 A. See attached, anyway yeah, what's your 9 working for, do you know?
LO next question? 10 A. T don't know if it's by the client, but
1] Q. Were you retrained after you got this 11 it’s in the operations sheet.
12 notice? 12) Q. Okay. Got you.
13. A. T would not know unless you showed me a | 13, A. I'm sorry when I mispronounce sheet,
| 14 paper I was. - 14. Q.. Yes, that's okay,
15 MS. GRUBB: You have to look at the 15 A. I'm not trying to be rude.
16 entire exhibit when he's directing you to 16 Q. Yes, that's okay.
17 an exhibit. 17 (Thereupon, Exhibit No. 20, February
| 18 THE WITNESS: Okay. Sorry about 18 24. 2011 Employee Waming Report, was identified for
19 that. So your question to me was? Sorry, | 19 purposes of the record.)
20 BY MR. GREINER: 20 BY MR. GREINER:
21 Q. Do you recall whether you had retraining /21 Q. Takea look at Exhibit 20. please.
22 after this? 22 Exhibit 20 is another -- Exhibit 20 is an Employee
23 A. No. 23 Warning Report. It has to do with attendance. It
24 Q. Okay. Your supervisor was Chuck Martin: | 24 was dated 2/24/2011. And according to this, on 2/21
25 is that correct? | 25

 

 

and 2/22, it says not coming to work, start to work

 

Wwww.veritext.com

Mobley Reporting, A Veritext Company

 

23 (Pages 86 - 89)

888-931-3376
Natalie F. Grubb Grubb & Associates, LP A Employment, Labor &

Mark E. Owens Attorneys and Counselors at Law a ee na
® mmercia: ivil Litigation
437 W. Lafayette Road, Suite 260-A Workers Compensation
Medina, Ohio 44256 Personal Injury

Family & Juvenile Law

PH: (330) 725-7252
FAX: (330) 723-1095
E-Mail: officemgr@grubbandassoc.com

www.grubbandassoc.com

SENT VIA E-MAIL TO: | litkovitz chambers ohsd.uscourts.vov: JGreiner(@)Graydon.law:
NZiepfel(@Graydon.law

December 19, 2019

Magistrate Judge Karen L, Litkovitz.
Potter Stewart U.S. Courthouse, Room 716
100 East Fifth Street

Cincinnati, OH 45202

Re: Santiago v. Meyer Tool Incorporated, Case No. 1:19-cv-00032-SJD-KLL

Dear Magistrate Litkovitz:

Plaintiff respectfully submits this brief rebuttal to the position statement regarding
deposition of Doug Lang submitted by Defendant, Meyer Tool Incorporated (“Meyer Tool”), on
December 18, 2019. First, Mr. McGuire clearly testified that any employee folders given to him
recommending raises over and above the sect COLA rate would have to go to “the president and
the financial people at Meyer Tool” for final approval. (See Lang Trans., pp. 16-17, relevant
portions of which are attached hereto and are incorporated herein as Exhibit A). Mr. McGuire
agreed that “no one is getting crazy because the president would have to see and understand a
justification for that very large merit increase[.]” (See /d.)

Meyer’s argument that Mr. Lang has “no firsthand knowledge or involvement with
Meyer Tool’s decision to terminate an employee” is nonsensical, as it would equally be the case
with Deanna Adams, Meyer’s Human Resources Director. Ms. Adams would also get her facts
and understanding of employee incidents “second hand” through first line supervisors and co-
workers of the employee targeted for termination. Ms. Adams testified that she has no
recollection of Plaintiff's supervisor, Huck Finn, consulting with her about Plaintiff in the six
months prior to her termination. (See Adams Trans., p. 72, relevant portions of which are
attached hereto as Exhibit B). Nor could Ms, Adams recall being part of any conversations with
Mr. Finn regarding Plaintiff. (See /d. at p. 74). In fact, she testified that she was not even
involved in the termination process after Mr. Lang’s approval or in the discussions with Plaintiff.

(See Jd. at p. 86).

Relative to Mr. Lang, Ms. Adams testified that she discussed the specific facts and
circumstances underlying the approval for the termination of Plaintiff in a telephone call directly
with Mr. Lang. (See /d. at p. 76). After receiving answers from Ms. Adams to all of his
Magistrate Judge Karen L. Litkovitz.
December 19, 2019
Page 2

questions, Mr. Lang then gave Ms. Adams his approval to terminate Plaintiff's employment.
(See Jd. at p. 77). Ms. Adams is Mr. Lang’s direct report. (See /d. at p. 22).

Meyer completely ignores the deposition testimony of JoAnne Poff, who was the HR
Coordinator for Meyer. She testified that all paperwork for termination of employees would be
brought to a Vice President and to Mr. Lang for their review (See Poff Trans., pp. 72-73, relevant
portions of which are attached hereto and are incorporated herein as Exhibit C).

In addition, this Court should be mindful of the broad permissible scope of pretrial fact
discovery under Federal Rule 26(b), which states: “Parties may obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense and proportional to
the needs of the case, considering the importance of the issues at stake in the action, the amount
in controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit. Information within this scope of discovery need
not be admissible in evidence to be discoverable.” (Emphasis added).

Doug Lang clearly has knowledge and information that meets this liberal standard, as
supported by the deposition testimony of Mr. McGuire, Ms. Adams and Ms. Poff. His
deposition should be permitted and not limited in scope, in the same manner as the depositions of

all other fact witnesses in this case.

Very Truly Yours,
GRUBB & ASSOCIATES, LPA

/s/ Mark E. Owens
Mark E. Owens, Esq.

cc: John C. Greiner, Esq.
Nicholas J. Ziepfel, Esq.

File Copy
Client Copy
 

In The Matter Of:
Rebeca Santiago v.
Meyer Tool, Inc.

 

GORDON McGUIRE
November 13, 2019

 

 

Around-The-Clock Reporting Services
Jean Long, RPR
P.O. Box 11008
Cincinnati, Ohio 45211
513.481.5200

Crigina! File 191 113gm.txt

 

 

 
 

 

17
18 |
19
20
21
22

23 |

BY MS. GRUBB:

Q. Then you would then, they would
have to say oh, this person gets a merit
increase because not only do they do their
work but they have taken on something
additional and that is worth another so many
cents, correct?

MR. ZIEPFEL: Objection.
THE WITNESS: Yes.
BY MS. GRUBB:

OQ. And so then you would be the one
that would have to approve something over and
above the 1.8?

MR. ZIEPFEL: Objection, form.

THE WITNESS: I wouldn't approve
it. I would either agree with it because it
goes on to other people to approve, you know.
I can think okay, yes, this might be pretty
good, but I'm not the final say-so on the
raises or --
BY MS. GRUBB:

Q. Who would be the final say-so?

A. That would be the president and the
financial people at Meyer Tool.

Q. Okay. All right. Se no one is

- AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

16.

 
21
22,
23
24
25

getting crazy because the president would
have to see and understand a justification
for that very large merit increase?
MR. ZIEPFEL: Objection, form.
THE WITNESS: Yes.
BY MS. GRUBB:

Q. Okay. Now you said, let's talk
about that folder. There's the evaluation
form and then there are documents behind that
for each person that HR has stapled to the
form; for instance, it could be attendance,
it could be errors, it could be a
disciplinary writeup, things that went on in
that employee's history that year, correct?

A. That is correct, yes.

Q. And then all discipline and other
writeups for that particular evaluation
period, it would be the year preceding the
date of the evaluation, correct?

MR. ZIEPFEL: Objection. Form.

THE WITNESS: Preceding, yes.
It would be from the last time they got
evaluated to this current evaluation.

BY MS. GRUBB:

Q. Right. So, in other words, if you

- AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

 

17 |
 

In The Matter Of:
Rebeca Santiago v.
Meyer Tool, Inc.

 

DEANNA ADAMS
November 15, 2019

 

 

Around-The-Clock Reporting Services
Jean Long, RPR
P.O. Box 11008
Cincinnati, Ohio 45211
513.481.5200

Original File 1911] !Sda.iat

 

 

 

EXHIBIT
10
11 |
12 |
13
14
15
16
a7
18
19
20
aa
22 |
23
24 |

25 |

A. Christine Steele.

Q. All right, but then she was
starting to take longer and longer leave
until she eventually left the company in that
2017 year, and then who did you report to?

A. Doug Lang.

Q. Okay, that was directly to Doug,
and has that changed at all?

A. No.

Q. Okay. All right. So in 2017 you
would not have known whether or not Ms.
Santiago would have received any pay
adjustments whatsoever?

A. I would not.

Q. In 2016 would you have any
knowledge about whether or not she received
any pay adjustments?

A. No.

Q. So at this point we have to rely
upon the records in her file, am I correct?

A. Correct.

QO. Okay. And after assuming full time
all of the duties that Ms. Steele had, and I
understand there was a transition period,
have you now taken over the review of the

- AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200
13
14
|
16
17
18
19
20
21,
22
23 |

24 |

25,
L

Q. No, with him regarding Rebeca?
A. No.
Go. Okay. And then obviously a

termination cannot be approved, as you said,
without certain policies and certain steps.
Had he in the past at all provided
documentation as far as verbal warnings
documented on a corrective action form,
writeups documented on a corrective action
form?

A. I don't know.

Q. You don't know?

A. I don't know, it would be in her
personnel file.

Q. Do you recall him ever consulting
with you about Ms. Santiago in the prior six
months to her termination, she was terminated
July 20, 2017?

MR. ZIEPFEL: Objection.

THE WITNESS: Not that I recall,

I don't know.
BY MS. GRUBB:

Q. Is there, if the supervisors have
questions about an employee's performance or
how to discipline them or how to work them,

AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

72 |
 

10

11

12
L3

14

16
17,
18
19
20
21
22
23 |
24°

25

BY MS. GRUBB:
Q. Okay. But you yourself personally
never overheard him talking about Ms.

Santiago with anybody in the HR department?

A. No, I never heard him talking about
anybody.
Q. And you weren't part of any

conversations with him regarding Ms. Santiago
for the six months prior to her termination?
MR. ZIEPFEL: Objection.
THE WITNESS: Not that I recall.
BY MS. GRUBB:
Q. Okay. All right. So at the point
that he came in with the form completed, am I

correct, the termination form completed?

A. Yes.

Q. All right. And it was a single
form?

A. I don't know.

O; Okay. Did he hand it personally to
you?

A. No.

Q. Who did he hand it to?
A. I think it was slipped under my

door.

AROUND-THE-CLOCK REPORTING SERVICES|
513.481.5200

74
tad bo

12,

14)
15
16
17
18
19
20
21
22
23 |
24

25

MR. ZIEPFEL: Objection.
THE WITNESS: I'm not sure who I
called first. I think it was Doug Lang.
BY MS. GRUBB:
Q. Okay. And what did you say to
Mr. Lang and what did he say to you on that
call?
A. I don't know, this is two years, it
was approved.
Q. Okay. He gave that approval?
A. Yes.
Q. Okay. Did you have to say anything

regarding the facts and the circumstances of

termination?
A. Yes.
Q. I'm trying to get the gist of that

conversation. And so he said yes. The day
that Huck gave it to you, did he approve it?

A. Who approve it?

ex Okay. I was trying to abbreviate,
I shouldn't, I apologize, bad question. The
day that Mr. Finn gave you Mr. Santiago's
termination form, you said you talked by
telephone to Mr. Lang. Did Mr. Lang approve

that termination of Ms. Santiago the same day

AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

76 |
10
11
12 |
13
14
15
16
17
18
19°
20

21

that you gave him the form?

A. I don't know, I don't know if that
Phone call happened then or later. JI don't

know the timeframe there.

Q. Do you think it was within a day or
two?

A. I don't know.

Q. So when Mr. Lang verbally gives his

approval on something, is there some email or

documentation via text --

A. No.

Q. ~- that he said it's okay?

A. No.

Q. All right. So you heard that, I

said I approve, did he tell you why he was
approving it?

A. He would have asked me what did the
supervisor say, why does the supervisor want
to terminate, is this, you know, is this what
he says on here, you know, I just explain
what he put on there, and he said yes, yes,
if the supervisor is good with it, I'm good
with it.

Q. And you believe you did that same
discussion regarding Ms. Santiago on the

AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

77 |
 

 

 

Li. |

12

13

14

correspondence may have gone out between
7/20/2017 and 7/27/2017, correct?

A. What do you mean correspondence?

Q. Would there have been any other
emails, correspondence, texts between
yourself and Ms. Santiago?

A. I don't know. I don't know. It's
possible, I don't know.

Q. Okay. Do you know whether or not
Ms. Santiago reported the day of 7/20/2017?

A. No, I do not.

Q. Okay. So in other words, as Mr.
Lang gives the approval and go ahead with
that, you do not become involved in the
termination process or the discussion with

the employee?

A. No.
Q. Okay.
As Let me correct that. Sometimes I

am, sometimes I'm not.

Q. But with Ms. Santiago you were not?
A. Io was not.
Q. And was there any reason that you

may become involved in the process?
A. If the supervisor requests.

AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200

86 |
 

 
 

  

In The Matter Of:
Rebeca Santiago v.
Meyer Tool, Inc.

 

 

 

 
 

   

JoANNE POFF
November 15, 2019

 

 

 

  

Around-The-Clock Reporting Services
Jean Long, RPR
P.O. Box 11008
Cincinnati, Ohio 4521]
513.481.5200

Original File 191 11Sjp.ixt

 

   

 

 

  

 
 

 

| EXHIBIT |
120
13
14
15

16,

THE WITNESS: Yes.

BY MS. GRUBB:

Q. Okay. And you yourself never saw

one in writing from Ms. Santiago to the

company?
A. No.
0. Okay. Now as far as Ms. Adams, do

you know whether or not she worked closely
with Mr. Finn to discipline his employees?

A. I couldn't answer that.

Q. If a termination of an employee
were to take place, who does it have to be
approved by?

A. All of management. So I would go
to the vice president and the president
before a termination could be done.

Q. Okay. Vice president and
president, so that was Beau Easton?

A. There's multiple vice presidents.

Q. Okay. And the president would be
Doug Lang?

A. Yes.

Q. So the paperwork would actually be
brought to them and reviewed?

MR. ZIEPFEL: Objection.

72 |

 

AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200
10
11 |
12
13

14

18 |

THE WITNESS: Yes.
BY MS. GRUBB:

QO: And you would not be involved with
that, that would be something that Ms. Adams
would take it?

MR. ZIEPFEL: Objection.
THE WITNESS: Correct.
BY MS. GRUBB:

Q. Do you recall ever being consulted
on Ms. Santiago's termination?

A. No.

Q. Do you recall anyone ever asking
your opinion?

A. No.

Q. Do you recall anyone in HR coming
to you, obtaining your, Ms. Santiago's FMLA
file or any other files that you may have
regarding Ms. Santiago?

A. No.

Q. You said those were reports that
Ms. Santiago could fill out. Did the
supervisor have access to see what was put on
that report?

MR. Z2TEPFEL: Objection.

THE WITNESS: What do you mean?

 

-AROUND-THE-CLOCK REPORTING SERVICES
513.481.5200
